—Judgm'ent unanimously affirmed. Memorandum: Upon our review of the record, we conclude that County Court did not improperly consider defendant’s guilty plea to driving while intoxicated in Cattaraugus County as a violation of probation when sentencing defendant. The evidence, the law and the circumstances of the case, viewed in totality and as of the time of representation, establish that defendant was afforded meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Finally, we decline to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.—Felony Driving While Intoxicated.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.